DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14 and 16-20 in the reply filed on June 30, 2021 is acknowledged.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  Claims 1 and 14 are objected to for reciting “fatty acid” instead of “fatty acids”.  Claim 14 is also objected to for reciting “in comparison transgenic Brassica”, which should read “in comparison to a transgenic Brassica” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1-2, and claims 3-14 and 16-20 dependent thereon, are indefinite in the recitation that there is “an average daily day-night temperature difference of at least 13 C during a period of seed maturation”, given that the period of seed maturation is defined in the specification, at page 18, to include the period from when oilseeds first appear to harvest or any portion of that time.  It can’t be determined what a minimum time period would be that would allow for a determination of an average daily day-night temperature during the seed maturation period.  Therefore, the metes and bounds of the claimed invention cannot be determined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 requires that the average daily day-night temperature difference is less than 7 C, but it depends on claim 1, which requires at least a 13 C temperature difference.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica oilseed plants, which are transgenically modified to produce seed oil comprising at least one of EPA, DHA and DPA, by growing the plants at a daytime temperature of 25 C, and a nighttime temperature of 12 C for the period of seed maturation, does not reasonably provide enablement for a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica oilseed plants, which are transgenically modified to produce seed oil comprising at least one of EPA, DHA and DPA, by growing the plants in an environment which has an average daily day-night temperature different of at least 13 C during a period of seed maturation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Zheng et al teach that while environmental temperature can affect the levels of unsaturated fatty acids in plants, the saturation levels are unchanged in an environment with frequent alterations between high and low temperature.  However, the claims are broadly drawn to a method of growing 
Given the recognition of those of ordinary skill in the art of the unpredictability of increasing the proportion of long-chain omega-3 fatty acids in seeds by growing plants under conditions of fluctuating temperatures, as taught by Zheng et al; given the absence of guidance with regard to what range of temperatures will be effective in increasing the proportion of long chain omega-3 fatty acids in a Brassica plant; and given the lack of working examples of Brassica plants with an increased proportion of long-chain omega-3 fatty acids that have been grown under conditions other than 25 C in the daytime and 12 C at night; and given the breadth of the claims which encompass a wide range of growth conditions and temperature fluctuations that have at a minimum an average daily day-night temperature difference of at least 13 C; it would require undue experimentation by one skilled the art to make and/or use the invention, as broadly claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usher et al (Metabolic Engineering Communications 2: 93-98, 2015) taken with Williams et al (Plant Physiol 87: 904-910, 1988), and further in view of Qiu et al (US Patent 8,088,906).
The claims are drawn to a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica oilseed plants, which are transgenically modified to produce seed oil comprising at least one of EPA, DHA and DPA, by growing the plants in an environment which has an average daily day-night temperature different of at least 13 C during a period of seed maturation. Claim 14 requires that the temperature difference is less than 7 C.
Usher et al teach a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica
Usher et al do not specifically teach an average daily day-night temperature difference of at least 13 C or 15 C, or levels of DPA, or that the Brassica plant is Brassica napus.
Williams et al teach the relationship between growth temperature and fatty acid desaturation was known, and that a lower environmental temperature results in an increase in fatty acid desaturation in a Brassica napus (see the abstract, for example).  
Qiu et al teach transgenic Brassica napus that produces EPA (see claims 10 and 14, at least).
Given the recognition of those of ordinary skill in the art of the value of increasing the production of omega-3 fatty acids in transgenic plants by modulating the environmental temperature during seed maturation, as taught by Usher et al, it would have been obvious to use the same method with another Brassica species, such as Brassica napus, in view of the teachings of Williams et al that there is a relationship between growth temperature and fatty acid desaturation in Brassica napus, and the teachings of Qiu et al of the production of a transgenic Brassica napus that produces omega-3 fatty acids, and the particular growth temperature and temperature differential, and resultant levels of particular omega-3 fatty acids, would be the optimization of process parameters.  Thus the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary, and the evidence for non-obviousness should be commensurate with the scope of the claims.

Conclusion
	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662